Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. The claim(s) recite(s), “an analysis unit…configured to determine a software structure of a function implementation unit……and ii)determine the software structure of the function                                                                       implementation unit” and  “evaluate performance impact”.  These limitations of “determine” and “evaluate”, under their broadest reasonable interpretation, covers the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  A claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically performed in a mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1352-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea.
	 None of the additional elements integrate the judicial exception into a practical application.  The limitation, “a call input unit…..configured to input a call to the call processing system;” is a well-understood, routine, conventional activity.  It is nothing more than insignificant pre-solution activity.  The limitation “a an access log acquisition unit….configured to acquire, when the call processing system processes the call, from a function implementation unit…..”, is also nothing more than insignificant pre-solution activity and is mere data gathering (See MPEP 2016.05(g)).  Lastly the limitation of “output the performance impact”, is nothing more that insignificant post solution activity. The courts have found iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; to not be sufficient to show an improvement to technology.  Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed above with respect to a practical application.  Therefore claim 1 is not patent eligible. 

Claim 2, claims, “wherein the functional call input unit is configured to continuously input 

Claim 3, claims, “wherein the call input unit is configured to simultaneously input the 

Claim 4, claims, “wherein the analysis unit is further configured to calculate performed in the mind and none of the additional elements integrate the judicial exception into a practical application.

Claim 5, claims, “wherein the access log data further associates and retains a size of the data to be evaluated accessed by the functional implementation unit, and”
“the analysis unit is further configured to calculate 

As per claims 6-15, claims 6-15 contain similar limitations to claims 1-5.  Therefore claims 6-15 are rejected for the same reasons as claims 1-5.

Response to Arguments

Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
The 112(b) rejections have been removed due to amendments and previous arguments during interview dated on 6/23/2022.
Arguments regarding 35 U.S.C 101 rejections are not persuasive and are moot due to amendments.  Please see above rejection regarding new limitations.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 10,001,998 B2), teaches a branch prediction method that determines if a processor is operating in a multi-threaded mode or single thread mode (column 1, lines 60 – column 2 ,lines 1-3).  The system is able to detect the operation mode of the processor such as multi-threaded.  However, Zhang et al. does not teach making the determination from information generated from input calls and an access logs as claimed. 
Mueller et al. (US 10,705,847 B2), teaches Out-of-order (OoO) processor that can operation in a multithreaded mode (column 2, lines 43-51).  Muller at el. teaches determining whether the OoO processor is operating in the single thread mode or multi-thread mode.  However, Muller et al. does not make this determination using the method as clamed. 
Schaude et al. (US 2019/0196945 A1), teaches the number of, types of, and particular processors used to execute the operations described herein may be dynamically determined based on a number of requests, interactions, and operations associated with the cloud development system (0024).  However, Schaude et al. does not teaches the invention as claimed. 
Levit-Gurevich et al. (US 2019/0043158 A1), teaches a trace analyzer that sorts or organizes reconds into subsets or groups having the same hardware thread ID (0030).  However, Levit-Gurevich does not teach using this information to determine is a processor is a multi-processing unit or a single-processing unit.
Burger et al. (US 2017/0083343 A1), teaches cores associated with the given thread can be determined by finding one or more cores that have the same thread identifier as the executing thread (0137).  However, Burger et al. does not teach the invention as clamed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199       

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199